Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's reply of 05/17/2022 has been entered. 
Applicant’s amendments to claims 7 and 15 have rendered the prior rejection under 35 U.S.C. § 112(b) as moot; therefore, the prior rejection for these claims is withdrawn.
Applicant’s cancellation of claims 3 and 11 has rendered the prior rejection under 35 U.S.C. §§  101 and 103 as moot; therefore, the prior rejection for these claims is withdrawn.
The examiner will address applicant's remarks at the end of this office action.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 2, 4 – 10, and 12 – 23 are rejected under 35 U.S.C.  § 101 because the claimed invention is directed to an abstract idea without significantly more. Following the guidance of the 2019 PEG, Examiner has determined the following.

For Step 1 of the eligibility analysis, the claims recite a system and a method, therefore, the claims fall into a statutory category.

For Step 2A, Prong One, of the eligibility analysis, the claims recite the abstract ideas of tracking and controlling the flow of a precious material across national borders.  These steps are undertaken to counter smuggling, ensure value, and monitor chain-of-custody of the material as it progresses through its shipping life from one locality to another. These actions depict steps to mitigate risk and thus, they deal with the economy and commerce. Therefore, they describe fundamental economic practices or principles.  
These claims also recite marketing or sales activities, and business relations, as they describe actions taken by a seller to get materials to market. Therefore, they describe commercial or legal interactions. Additionally, the claims describe steps taken by several owners at a node in the transportation chain when sharing data about a certain item shipped or received at the node under their responsibility. Thus, they depict managing personal behavior or relationships or interactions between people. All of these categories describe certain methods of organizing human activity, which is a grouping of abstract ideas.

Claim 9, which is illustrative of claims 1 and 17, defines the abstract idea by the elements of:
A method of tracking and controlling flow of precious materials across national borders using a distributed system and providing a tamper-proof chain of custody protocol for the precious materials, the method comprising: data regarding physical characteristics of the precious materials; 
tracking one or more transactions, storing data identifying the transaction and data identifying the precious materials including physical characteristics of the precious materials gathered, wherein the stored data includes further data regarding physical characteristics of the precious materials stored therein; and,
including the stored data associated with the precious materials that evidences a chain of transactions for the precious materials across at least one national border, indicating authenticity of the precious materials and the physical characteristics of the precious materials to enable authentication of the precious materials by a purchaser of the precious materials.

These claims describe steps taken to monitor several checkpoints and perhaps, inspections at those checkpoints, as a material crosses a border. These claims also describe marketing or sales activities, and business relations, as they describe actions taken by a seller to get materials to market. Thus, they depict the abstract ideas identified above.
For Step 2A, Prong Two, of the eligibility analysis, this judicial exception is not integrated into a practical application because the only additional elements of the claims describe:
operating software installed on specific or general-purpose computers  included in a plurality of nodes, coupled together via one or more communication networks to provide communication among the plurality of nodes, 
hash pointers to encrypted distributed servers, 
a chain of blocks, whereby the block chain provides the tamper-proof chain of custody protocol), and,
 non-transitory computer readable medium including software instructions.  
These additional elements simply instruct one to practice the abstract ideas of risk mitigation, business relations, or interactions between people utilizing software installed on specific or general-purpose computers, a plurality of nodes, coupled together via one or more communication networks, hash pointers to encrypted distributed servers, a chain of blocks, and non-transitory computer readable medium including software instructions to perform the method that defines the abstract idea, where these components are used as tools to execute the abstract idea. See MPEP 2106.05(f). 
Furthermore, the recitations to hash pointers, distributed servers, and a chain of blocks (blockchain) a recitation to using blockchain technology.  However, this is simply generally linking the use of the abstract idea to a particular technological environment.  This does not lend itself to integration into a practical application, at Step 2A, Prong Two, as specified at MPEP 2106.05(h).  This is indicative of the fact that the claim has not integrated the abstract idea into a practical application and therefore, the claims are found to be directed to the abstract idea identified by the examiner.

For Step 2B of the eligibility analysis, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because it does not amount to more than simply instructing one to practice the abstract idea by using devices recited at a high level of generality to perform the steps that define the abstract ideas. This does not render the claims as being patent eligible. See MPEP 2106.05(f). It is further noted that many of the considerations evaluated in revised Step 2A overlap with Step 2B and thus, lead to the same conclusion. Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general-purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more. See MPEP 2106.05(f)(2).

Dependent claims 2, 10, and (new) 18, contain limitations that are further recitations to the same abstract ideas found in claims 1, 9, and 17. Recitations to validation and certification of data, is to use the data that forms the core facet for the method to be performed upon. In other words, it is the main item that ensures chain-of custody. Every action performed revolves around this data. Furthermore, they do not amount to more than simply instructing one to practice the abstract idea by using generically recited devices to store and transmit data. This does not render the claims as being patent eligible. See MPEP 2106.05(f).

Dependent claims 8, 16, and (new) 23, contain limitations that are further recitations to the same abstract ideas found in claims 1, 9, and 17, while further reciting other steps of blockchain technology. However, these recitations, as detailed above, describes the use of certain technology – blockchain – to transmit, store, and validate data at several nodes within a distributed network.  This does not render the claims as being patent eligible. See MPEP 2106.05(f).

Dependent claims 4 – 7, 12 – 15, and (new) 19 – 22, contain limitations that are further recitations to the same abstract ideas found in claims 1, 9 and 17.  Recitations to data indicating physical characteristics, a digital record, and data generated using photographic imaging technology, numerical ID tagging, or digital fingerprinting, are more refinements of the data checked at multiple nodes in a supply chain. Therefore, they are more recitations to the abstract ideas identified. Furthermore, they do not amount to more than simply instructing one to practice the abstract idea by using generically recited devices to perform the steps that define the abstract idea. This does not render the claims as being patent eligible. See MPEP 2106.05(f).

Therefore, for the reasons cited above, claims 1, 2, 4 – 10, and 12 – 23, are directed to an abstract idea without integration into a practical application and without reciting significantly more.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 8 – 10, 16 – 18, and 23, are rejected under 35 U.S.C. 103 as being unpatentable over Preston (US 2018/0068359), hereinafter, Preston, in view of Tal (US 2018/0220278), hereinafter Tal, in view of Schmeling (US 2018/0096175), hereinafter, Schmeling, further in view of Aljawhari, (US 2017/0262862), hereinafter, Aljawhari.
Regarding claims 1, 8, 9, 16, 17, and 23, Preston discloses a system and method for “providing a trading, clearance, settlement, and depository for securities, commodities, and their derivatives (collectively “securities”) that utilize asset-backed, virtualized data tokens and blockchain technology to facilitate price discovery and automated transactions at all stages of the asset development, manufacturing, and distribution of commodities.”  See [Abstract]. Preston’s method discloses “various hardware and software components, circuits, and/or modules”, at [0119]; and “If implemented in software, the functions may be stored as one or more instructions on a computer-readable medium”, at [0123].  Preston discusses general-purpose computing at [0121 and 0123].
Preston further discloses a plurality of nodes that enables communication of data  regarding physical characteristics when detailing the method and system. Preston’s method is “a distributed database record storing what are called distributed ledgers 2801.  Distributed ledgers are a collective database that is consensually shared and synchronized between a network of nodes across multiple locations… ” See [0067].  Preston adds, “Asset-backed tokens may represent any measurable, quantifiable, and verifiable physical, or economic characteristics. Asset-backed token characteristics may include but are not limited to the volume, mass, value contribution ratio, current market value, elemental makeup, mineral species, grading data, location of origin, or processing facility data of the specified underlying assets.” Also at [0067].
Not disclosed by Preston is transmitting stored data for validation by the other nodes to enable authentication.
Not disclosed by Preston is a chain of transactions for the precious materials across at least one national border.
Not disclosed by Preston is wherein the stored data includes hash pointers to encrypted distributed servers storing further data.
Not disclosed by Preston is whereby the block chain provides the tamper-proof chain of custody protocol for the precious materials.

However, Tal discloses a system and method of “verifying and authenticating critical parameters related to shipment of perishable or other goods …achieved using block chain technology.” See [0045]. Tal adds, “Concise, descriptive information that uniquely and/or unambiguously identifies, characterizes or describes a telemetry packet 310 may include a time stamp, a hash field, and any part or portion of data or information in the telemetry packet 310, for example, descriptive information in a blockchain transaction 312 may include sensor information (e.g., a temperature) and/or the GPS location.” See [0052]. Additionally, “an embodiment may guarantee integrity and/or validity of content or data in telemetry packets 310. By including the hash value and other descriptive or characterizing data for a telemetry packet 310 in a separate blockchain transaction 312, embodiments of the invention provide a novel, unprecedented way of guaranteeing and/or verifying the validity and/or integrity of data in telemetry packets.” Also at [0052]. Thus, Tal is transmitting data to be verified and authenticated within the disclosed method.
Tal’s method further discloses where the blockchain is stored in a database at all the plurality of nodes when explaining how the information is stored, “in a storage system or a database. After the shipment has arrived at its destination the shipper may want, or be required to, present a report comprising a set of measurements, which originated from tracker/monitor, for example, data for a report is obtained from a database where information from tracker/monitor 104 is stored.” See [0024]. Also, “an additional security and verification layer is added to information generated by TMU 300 such that integrity and validity of data or information stored by a system (e.g., in database 328) is maintained and can be readily verified or determined. In some embodiments, blockchain transactions 350 are verified by miner computers 320 and are stored in a blockchain ledger as described.” See [0056].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to authenticate the data (measurements) per the method in Tal for the data discovered in Preston because this would lead to the desired result of ensuring integrity of information obtained. Preston is collecting measurement of a commodity, and seeks to share it among other nodes. Tal adds the security within the system of blockchain technology.

However, Schmeling discloses a blockchain system to track movement of packages. Schmeling’s system employs blockchain packaging to track custody and movement from point of origin to final destination. See [0060]. Schmeling notes “any required cross-border information (customs declaration forms, etc.) can be embedded in an inalterable form at the point of origin and verified using the blockchain capability at one or more checkpoints (e.g., customs or border crossing locations, transfer stations, ports, airports, etc.); and, “Similarly, when the package crosses an international border and must pay a tariff, import tax, VAT, or similar, this payment may be automatically enacted at the point of crossing (e.g., responsive to authenticating the package using any of the techniques described herein or other techniques to uniquely identify the package or its contents), again in accordance with the predefined contractual capability on the blockchain.” See [0060].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to monitor shipment of goods across borders per the method in Schmeling for the data discovered in Preston because this adds the intended benefit of full knowledge of delivery aspects in an ever-increasing global supply chain.

However, Aljawhari discloses a method for providing provenance of product using blockchain.  This method includes; “The pointer or pointers created by the program indicate logically where respective data is stored in a physical address in the data memory device and the nature of the association”, at [0111]; and, “For the purposes of representation of the unique identifier for use in the processing server a data string can be generated by numerous methods, one of which is the use of mathematical hash of determined strength incorporating one or more characteristics of the anti-counterfeit device and possibly an external characteristic such as the time of day, a physical immutable characteristic of the packaging of the device, etc. thus the hash value generated can be represented as (typically a 64 character long data string of HEX value digits—a digest) which can then be treated like any other data string in the database”, at [0125].  Aljawhari adds, “FIG. 9 is a flow diagram of the process of assigning unique product identifications to products which thus become an identifier of the product.”  “One method for creating unique and strong totally irreversible identifier codes is to use a mathematical one-way hash on a collection of data, such as for example, the producer code, the date, time and a random number to generate a 64-bit long hex coded string, or other output hash value.”  See [0133].  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use hash data and storage pointers per the method in Aljawhari for the data discovered in Preston because this adds the intended benefit of a safe, secure, and swift method of data transfer and storage.  

However, Schmeling further discloses a tamper-proof chain of custody protocol when describing benefits of the blockchain packaging method. For example, “the contents of a package can be verified at the point of production and moment of packaging”; “contents of packages can be verified in terms of authenticity, quantity, and dosage, to prevent fraud, misrepresentation, or substitution for counterfeits during shipment, transport, or storage”; and, “ tamper preventing and/or tamper evident features such as tear strips, water marks, materials that react to exposure to air, sensors (e.g., temperature sensors, humidity sensors, light sensors, inertial sensors, or other sensors), etc., then recipients can be confident that the contents of the package are authentic and in the same condition as when they were packaged.”  See [0058]. Thus, Schmeling’s method of sensor information (measurements) allows for tamper proof control.
Schmeling’s method also utilizes blockchain technology, which enhances “supply chain visibility, efficiency, and cross-border transport. In this example, block chain enabled 3D printed packaging can be used to track custody and movement of the package from origin to destination.” See [0060]. Also, “Each time the packaged item is transferred, the location and/or custody of the package may be tracked and recorded to the ledger 314”, at [0088]. Therefore, Schmeling is detailing chain tamper proof chain of custody protocol.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to monitor chain of custody per the method in Schmeling for the data discovered in Preston because this adds the intended benefit of increased integrity of the supply chain.

Regarding claims 2, 10, and 18, the combination of Preston, Tal, Schmeling, and Aljawhari, discloses all the limitations of claims 1, 9, and 17, above. Schmeling further discloses a certification made by a trusted individual regarding the validity of the data when further detailing a method that “distributed ledger allows participants to leave a review, offer feedback, or make a comment about the interaction that is linked to their relevant entries in the ledger. By both validating the participant as a verified party in that transaction, and linking to that transaction in conjunction with their response, the techniques described herein incentivize honest and forthright interactions”, at [0170]. Schmeling adds, “Additionally or alternatively, one or more quality control or certification authorities may be parties to the platform. In that case, parties to a transaction may specify that products meet certain standards or comply with certain regulations and may require inspection or certification by one of the quality control or certification authorities.” See [0036]. Also, “In one example, contents can be identified/verified (e.g., by optically or chemically scanning the contents, by a quality assurance or certification authority, etc.), and the identification of the contents can be recorded using, for example, a one-way mathematical hashing function, which results in a unique and verifiable output that is written to the blockchain.” See [0058].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have validation made by an individual per the method in Schmeling for the data discovered in Preston because this adds the intended benefit of increased transparency of the supply chain. If all parties verify at all nodes along the network, authenticity is greatly assured.

Claims 4, 5, 12, 13, 19, and 20, are rejected under 35 U.S.C. 103 as being unpatentable over Preston, in view of Tal, in view of Schmeling, in view of Aljawhari, further in view of Parikh (US20180247399), hereinafter, Parikh.
Regarding claims 4, 5, 12, 13, 19 and 20, the combination of Preston, Tal, Schmeling, and Aljawhari, discloses all the limitations of claims 1, 9, and 17, above. Not disclosed is physical characteristics includes weight as well as data generated using photographic imaging technology and numerical ID tagging.
However, Parikh discloses a system for security analysis of jewelry items that can detect changes to gem stones. Parikh’s method includes “additional information can be related to physical characteristics of the metal part and the gemstone like weight, volume, dimensions, carat, cut grade, color rating, etc.” See [0038]. Additionally, “The system 100 includes an image capturing device 102 for capturing multiple images of a jewelry item. The image capturing device 102 takes images from various angles of the jewelry item including the gemstones, metal parts and the prongs.” See [0034]. “The captured images through image capturing device 102 are stored in a storage module 104. The storage module 104 also stores a time stamp comprising the date and time and a location of capturing and storing the images.” See [0037].
The method employed by Parikh also gathers “Identification markings or inscriptions on the metal part and gemstones”, at [0049]; and, utilizes reports that contain numerical IDs. For example, “The user can also upload jewelry certification and lab reports at step 312 obtained from jewelry certification organizations like Gemological Institute of America, The International Gemological Institute, European, Gemological Laboratory, etc.”, at [0079]. See also [Figs. 3 and 4].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to capture photographic ID per the method in Parikh for the data discovered in Preston because this adds the intended benefit of comparing these physical characteristics at different times. Comparing this information at various times helps to definitively know of any changes in the gemstone.

Claims 6, 7, 14, 15, 21, and 22, are rejected under 35 U.S.C. 103 as being unpatentable over Preston, in view of Tal, in view of Schmeling, in view of Aljawhari, further in view of Shapiro (US20130321792), hereinafter, Shapiro.
Regarding claims 6, 7, 14, 15, 21, and 22, the combination of Preston, Tal, Schmeling, and Aljawhari, discloses all the limitations of claims 1, 9, and 17, above. Not disclosed is digital fingerprinting technologies and at least one of Raman scanning.
However, Shapiro discloses a gem mineral identification tool that “provide a digital optical fingerprint of the gem”, at [0025]. Shapiro adds, “Raman spectroscopy”, at [0064, 0066, and 0078].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to capture digital fingerprinting and Raman scanning per the method in Shapiro for the data discovered in Preston because this allows for fast, non-destructive identification of gems, needed to ensure integrity of the supply chain (and market) described in Preston.


Response to Arguments
Applicant's arguments filed 05/17/2022 have been fully considered but they are not persuasive.
Applicant first discusses prior rejections of claims under 35 U.S.C. § 101.  Examiner respectfully disagrees with Applicant, and based on the reasoning below, concludes that the amended claims recite abstract ideas and are not integrated into a practical application nor provide for significantly more than the abstract ideas.

The Examiner first discusses analysis under Step 2A, Prong One, as Applicant argues on page 8 of Remarks.  The Examiner has evaluated whether the claims recite a judicial exception, i.e. whether a law of nature, natural phenomenon, or abstract idea is set forth or described in the claim.  A claim recites a judicial exception when the judicial exception is “set forth” or “described” in the claim. Per this direction, the Examiner has concluded that the claims recite the abstract ideas of tracking and controlling the flow of a precious material across national borders.  These steps are undertaken to counter smuggling, ensure value, and monitor chain-of-custody of the material as it progresses through its shipping life from one locality to another. These actions depict steps to mitigate risk and thus, they deal with the economy and commerce. Therefore, they describe fundamental economic practices or principles.  
These claims also recite marketing or sales activities, and business relations, as they describe actions taken by a seller to get materials to market. Therefore, they describe commercial or legal interactions. Additionally, the claims describe steps taken by several owners at a node in the transportation chain when sharing data about a certain item shipped or received at the node under their responsibility. Thus, they depict managing personal behavior or relationships or interactions between people. All of these categories describe certain methods of organizing human activity, which is a grouping of abstract ideas.
Applicant’s amended language of a tamper-proof chain of custody protocol is more language that would emphasize the claimed method is aimed at risk mitigation.  The amended language adds to the original claimed steps of the marketing or sales activities, and business relations; and they describe actions taken by sellers to get materials to market. Applicant’s own disclosure recites certain methods of organizing human activity when detailing the following within the Specification.  “the disclosed embodiments provide a solution for anti-smuggling…”; at [0019].  

Applicant next argues integration into a practical application under Step 2A, Prong Two analysis.  See page 11 of Remarks.  The Examiner respectfully disagrees with Applicant based on the following reasoning.  
For Step 2A, Prong Two, of the analysis, this judicial exception is not integrated into a practical application because the only additional elements of the claims simply instruct one to practice the abstract idea of risk mitigation, business relations, or interactions between people utilizing software installed on specific or general-purpose computers, a plurality of nodes, coupled together via one or more communication networks, and non-transitory computer readable medium including software instructions to perform the method that defines the abstract idea, where these components are used as tools to execute the abstract idea. See MPEP 2106.05(f). 
In addition, the amendments reciting hash pointers and a chain of blocks is a recitation to using blockchain technology.  This is simply generally linking the use of the abstract idea to a particular technological environment.  This does not lend itself to integration into a practical application, at Step 2A, Prong Two, as specified at MPEP 2106.05(h).  This is indicative of the fact that the claim has not integrated the abstract idea into a practical application and therefore, the claims are found to be directed to the abstract idea identified by the examiner.
Further to analysis at this step, the evaluation of Prong Two requires the use of the considerations (e.g. improving technology, effecting a particular treatment or prophylaxis, implementing with a particular machine, etc.) identified by the Supreme Court and the Federal Circuit, to ensure that the claim as a whole “integrates [the] judicial exception into a practical application…”  These considerations are set forth in the 2019 PEG, MPEP 2106.05(a) through (c), and MPEP 2106.05(e) through (h).
Applicant has amended the claim language to capture this improvement; as indicated in claims 1, 9 , and 17, “…to thereby reduce the risk of network congestion so as to minimize the backlog for blockchain verification of transactions…. ” Applicant finds this argument not persuasive as it appears to be a statement to improving the functioning of a computer.  First,  the specification was evaluated to determine if the disclosure provides sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement. The Examiner has determined that the specification barely sets forth an improvement and does so in a conclusory manner (i.e., a bare assertion of an improvement without the detail necessary to be apparent to a person of ordinary skill in the art); see Specification, at [0045].  Therefore, the examiner has determined the claims do not show an improvement to computer functionality or any other technology. Second, the claims do not includes include the components or steps of the invention that would provide the improvement described in the specification. Therefore, Applicant’s arguments as to integration into a practical application are not persuasive.

Applicant remarks about the “inventive concept”, at page 12.  However, the Examiner notes that this feature as well as “novel and unobvious way[s]” on page 10, would be better discussed under analysis at Step 2B, see below.  

For Step 2B of the eligibility analysis, Examiner has evaluated all additional elements to determine whether they amount to an inventive concept and has considered them both individually and in combination to see if they amount to significantly more than the judicial exception itself. A detailed analysis above, results in the determination that the claimed elements lack support for an inventive concept. Similar to analysis under Step 2A, Prong Two, the claimed elements seek to apply the judicial exception on a computer.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because it does not amount to more than simply instructing one to practice the abstract idea by using generically recited devices to perform the steps that define the abstract idea. This does not render the claims as being patent eligible. See MPEP 2106.05(f). 
Applicant argues the “use of hash pointers relative to the blockchain technology” on page 12.  The Examiner finds this argument not persuasive because as noted above, reciting hash pointers is a recitation to generally using blockchain technology.  This is simply linking the use of the abstract idea to a particular technological environment.  This does not lend itself to integration into a practical application, at Step 2A, Prong Two, as specified at MPEP 2106.05(h). 

Applicant’s final arguments discuss prior rejection of claims under 35 U.S.C. § 103.  See page 13.  In view of the amendments to the claims and the new rejections for all claims under 35 U.S.C. § 103 contained within this Office Action, these arguments are respectfully considered not persuasive.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Brakenhoff (US 2016/0358252) discloses commodity matching, allocation, and delivery.  Fay (US 2016/0292672) has a method of blockchain transaction recordation.  Ford (US 2016/0260171) details a method for a commodity contracts market using a secure distributed transaction ledger.  Liu (US 2018/0174097) discusses tracking shipments with a local and remote blockchain.  Rankin (US 2018/0144298) discloses tracking shipping using blockchain.  Toll (US 2017/0230189) has a method for storing and sharing transactional data using a distributed computing system.  

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DON EDMONDS whose telephone number is (571)272-6171. The examiner can normally be reached M-F 8am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd Obeid can be reached on (571) 270-3324. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DONALD J. EDMONDS
Examiner
Art Unit 3687


/DENNIS W RUHL/Primary Examiner, Art Unit 3687